The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-9 and 13-19 in the reply filed on 5/9/2022 is acknowledged. Accordingly, claims 10-12, 20 have been withdrawn.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Interpretation under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations "means for independently providing power derived from the at least one of the input or the second input to the positive DC bus and the negative DC bus", “means for charging the first capacitor at a first rate and means for charging the second capacitor at a second rate different than the first rate”, “means for charging the first capacitor and the second capacitor simultaneously” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 13, 15, 16 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
means for independently providing power derived from the at least one of the input or the second input to the positive DC bus and the negative DC bus: fig.2, pars [0011, 0040, 0041], applicant’s disclosure defines the means for independently providing power derived from the first input as including a primary branch portion having a first inductor 218, a first relay 212, switch 222, controller 205 or providing a power derived from a second input including a backup branch having energy storage device 228, second inductor 232, switch 205, controller 205. Thus, this limitation will be interpreted as being directed to these definitions and “equivalents thereof”. Id. including the broadest reasonable interpretation (BRI) that would complete the “means for ” language. Note: claim 13 requires only providing power from the first input or the second input- thus if only the first input provides power, then there wouldn’t be a need for mutually coupled inductors in the backup mode. 
means for charging the first capacitor at a first rate and means for charging the second capacitor at a second rate different than the first rate and means for charging the capacitors simultaneously: fig.2, par [0006], applicant’s disclosure defines using a controller to control first and second switching devices to charge to charge the first and second capacitors at different rates and to charge them simultaneously. Thus, this limitation will be interpreted as being directed to these definitions and “equivalents thereof”. Id. including the broadest reasonable interpretation (BRI) that would complete the “means for” language.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites in the preamble “at least one processor to control one or more switching devices in the power device to” and then proceeds to recite steps/consequences in the body of the claim. Claim 17 is indefinite because it is unclear how only one switching device that is not electrically connected to any one specific component in the device is being controlled to perform the steps recited in the body of claim 17. Additionally, it is unclear when and how said one switching device is being controlled to perform said steps. Claim 17 should be directed to what switches are being controlled and when and how they are controlled to perform the claimed steps. For example, applicant’s fig.2 shows at least four switching devices (first switching device 222, relay 230, second switching device 236, and third switching device 238) are needed to accomplish the steps in claim 17 and dependent claim 18.  The first step in claim 17 should recite “when a first switching device (i.e. applicant’s switch 222) is closed, receive, by the first inductor in a normal mode of operation, the first input power”, the second step should recite “when the first switching device is open, provide, by the first inductor in the normal mode of operation, first power derived from the first input power to the output circuit”, the third step should recite “when a second switching device (i.e. applicant’s switch 230) is closed, receive, by the second inductor in a backup mode of operation, second input power”, then when a third switching device (i.e. applicant’s switch 236) is closed, the next two “store” steps are implemented and then when the third switching device 236 is open, the provide takes place. For purposes of examination, the examiner will interpret the claim as best understood (see art analysis of claim 17 below).
	Claims 18-19 depend on claim 17 and therefore inherit the deficiencies of claim 17. 
Claim Objections
Claims 5, 18 and 19 are objected to because of the following informalities:  
Claim 5 recites “wherein the controller is further configured to control the first switching device to charge a first capacitor, and it is configured to control the second switching device to charge a second capacitor.” It is noted that the language of claim 5 recites the end result (i.e. charging the first capacitor and second capacitor) and omits how and what happens when the first switching device is being controlled and the second switching device is being controlled to achieve the charging of the capacitors. The applicant is encouraged to clearly define the claim 5 by reciting how the switches are controlled and what impact they have on the limitations in claims 3 and 4. For example, the applicant is encouraged to amend claim 5 to recite “wherein the controller is further configured to control the first switching device to induce a voltage across the first inductor and discharge the first inductor to charge a first capacitor, and is configured to control the second switching device to induce a voltage across the third inductor and discharge the third inductor to charge a second capacitor.”
Claim 18 recites “…the at least one processor to control the one or more switching devices to provide, by the first inductor and the third inductor…” As evidenced by claim 5 and applicant’s fig.2, providing by the first inductor and third inductor charging current to the first and second capacitor requires controlling two switching devices (i.e. applicant’s fig.2 switches 236 and 238) in the backup branch portion and not one undefined switch that is not coupled/electrically connected to any component. The applicant is encouraged to amend claim 18 to recite “…wherein the primary branch portion further includes a third inductor, and wherein the backup branch portion includes a fourth inductor magnetically coupled to the third inductor, the sequences of computer-executable instructions further including instructions that instruct the at least one processor to control a first switching device coupled to the second inductor to induce a voltage across the first inductor, and to control a second switching device coupled to the fourth inductor to induce a voltage across the third inductor to provide, by the first inductor and the third inductor, a first charging current to the first capacitor and a second charging current to the second capacitor.”
Claim 19, similar to claim 18, recites “…at least one processor to control the one or more switching devices…” As indicated for claim 18, the processor would have to control two switching devices in the backup branch portion and not one undefined switch. Thus, claim 19 should be amended accordingly. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (2019/0199126 A1).
Regarding Claim 1,
Cheng teaches an uninterruptible power supply (UPS) system (100) including: 
a first input (first input at “Vac” label) configured to be coupled to an input power source (see fig.1, the first input has the configuration/ability to be coupled to an input power source Vac. Note: the input power source is not positively claimed; only the input having the ability to be coupled to a power source); 
a second input (see fig.1, second input at “Vdc” label) configured to be coupled to an energy storage device (see fig.1, the second input has the configuration/ability to be coupled to an energy storage device Vdc. Note: the energy storage device is not positively claimed; only the input having the ability to be coupled to it); 
an output (output to load 200) configured to provide output power (par [39]); 
a power conversion circuit (10, L1, 20, 30, 40) configured to convert power received from at least one of the input power source or the energy storage device (pars [39, 41-42]; power conversion circuit has the configuration to convert power from input power source Vac or energy storage device Vdc), the power conversion circuit including:
a primary branch portion (see fig.1, the branch portion of 10, L1, bridge arm 30, and bridge arm 40) having a first inductor (L1), and 
a backup branch portion (20) having a second inductor (L2, par [39]), the second inductor (L2) being magnetically coupled to the first inductor (L1, fig.1, par [52]; see double sided arrow between L2 and L1 indicating they are magnetically coupled. Cheng also teaches “the first inductor L1 and the second inductor L2 collectively constitute a coupled inductor”); 
an output circuit (“Cbus”/Vbus, bridge arm 50, 52) coupled to the power conversion circuit (see fig.1) and to the output (see fig.1); and 
a controller (60) coupled to the power conversion circuit and to the output circuit (par [39]; controller 60 outputs a plurality of controlling signals Sc for controlling the switch 10, the DC controlling unit 20, the first bridge arm 30, the second bridge arm 40, and the bridge arm 50, respectively, such that the uninterruptible power supply apparatus 100 can convert the AC voltage Vac or the DC voltage Vdc to the output voltage Vo), and configured to:
control the power conversion circuit to provide, in a normal mode of operation via the first inductor (L1), direct current (DC) power derived from the input power source to the output circuit (see for e.g. fig.2B, pars [39, 41, 47]; The first inductor L1, the first bridge arm 30, and the second bridge arm 40 collectively constitute an AC to DC power conversion module; the controlling unit 60 is configured to control the AC to DC power conversion module for converting the AC voltage Vac to the bus voltage Vbus. DC power derived from VAC in normal mode to provide to Cbus/Vbus of the output circuit via L1); and
control the power conversion circuit to provide, in a backup mode of operation via the first inductor (L1) and the second inductor (L2), DC power derived from the energy storage device to the output circuit (see for e.g. fig.3B, par [42]; DC power derived from Vdc provided to Cbus/Vbus of the output circuit in backup mode via L1 and L2).
Regarding Claim 13,
Cheng teaches a system including: 
a first input (first input at “Vac” label) configured to be coupled to an input power source (see fig.1, the first input has the configuration/ability to be coupled to an input power source Vac. Note: the input power source is not positively claimed; only the input having the ability to be coupled to a power source); 
a second input (see fig.1, second input at “Vdc” label) configured to be coupled to an energy storage device (see fig.1, the second input has the configuration/ability to be coupled to an energy storage device Vdc. Note: the energy storage device is not positively claimed; only the input having the ability to be coupled to it); 
an output (output to load 200) configured to provide output power from at least one of the first input or the second input (par [39]; the uninterruptible power supply apparatus 100 is coupled to an alternative current (AC) voltage Vac and a direct current (DC) voltage Vdc and configured to convert the AC voltage or the DC voltage Vdc to an output voltage Vo for providing to a load 200… Note: the claim only requires providing power from one source and not from two sources in different operation times); 
an output circuit (Cbus/Vbus, 50, 52) coupled to the output (see fig.1), the output circuit including a positive direct current (DC) bus (see fig.1, positive bus/top horizontal DC bus perpendicular to the Cbus) and a negative DC bus (see fig.1, bottom negative DC bus perpendicular to the Cbus); and 
means for independently providing power derived from at least one of the first input or the second input (the recitation of “or” requires only one source to provide power (never the other)) to the positive DC bus and the negative DC bus (see for e.g. fig.2B, fig.2D, pars [41, 47, 49]; fig.2B illustrates means for such as 10, L1, bridge arm 30, bridge arm 40 for independently providing power derived from at least Vac to the positive DC bus and negative DC bus when switch 10 is closed and switch S is turned off).
Examiner Note: The recitation of “at least one of the first input or the second input” requires only ever output one of the powers (never the other).  The language of the claim (by using “at least one”) very clearly means that the two sources are not required to be used in the claim. Since Cheng has a means to only output the primary Vac during normal operation – then there is no need for mutually coupled inductors in the backup operation.
Regarding Claim 17,
Cheng teaches a non-transitory computer-readable medium storing thereon sequences of computer-executable instructions (computer readable medium within item 60) for controlling a power device (100) comprising a first input (first input at “Vac” label) to receive first input power (first input power from Vac), a second input (second input at “Vdc” label) to receive second input power (second input power from Vdc), an output (output to load 200) configured to provide output power (par [39]),  an output circuit (Cbus/Vbus, 50, 52) to provide the output power to the output (par [39]), and a power conversion circuit (10, L1, 20, 30, 40) including a primary branch portion (see fig.1, the branch portion of 10, L1, bridge arm 30, and bridge arm 40) having a first inductor (L1), and a backup branch portion (20) having a second inductor (L2), the second inductor being magnetically coupled to the first inductor (L1, fig.1, par [52]; see double sided arrow between L2 and L1 indicating they are magnetically coupled. Cheng also teaches “the first inductor L1 and the second inductor L2 collectively constitute a coupled inductor”), the sequences of computer-executable instructions including instructions that instruct at least one processor (60) to control one or more switching devices (10, Switch “S”) in the power device to:
receive, by the first inductor (L1) in a normal mode of operation, the first input power (see for e.g. fig.2A, pars [41, 46]); 
provide, by the first inductor (L1) in the normal mode of operation, first power derived from the first input power to the output circuit (see for e.g. fig.2B, par [47]; The first inductor L1, the first bridge arm 30, and the second bridge arm 40 collectively constitute an AC to DC power conversion module; the controlling unit 60 is configured to control the AC to DC power conversion module for converting the AC voltage Vac to the bus voltage Vbus derived from VAC in normal mode to provide power to Cbus/Vbus of the output circuit via L1); 
receive, by the second inductor (L2) in a backup mode of operation, the second input power (par [50]; receive by L2 in a backup mode Vdc);
store, by the second inductor (L2) in the backup mode of operation, first stored energy derived from the second input power (see for e.g. fig.3A, par [50]; the switch S is turned on and L2 stores first stored energy derived from Vdc);
store, by the first inductor (L1) in the backup mode of operation, second stored energy derived from the first stored energy (par [52]; L1 and L2 collectively constitute a magnetically coupled inductor in the backup mode and thus L1 stores second energy derived from L2/the first stored energy); and
provide, by the first inductor (L1) in the backup mode of operation, second power derived from the second stored energy to the output circuit (see for e.g. fig.3B, pars [51-52]; the lines shown in fig.3B indicates the first inductor L1 provides second power derived from the stored energy from being magnetically coupled to L2 to Cbus/Vbus of the output circuit).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (2019/0199126 A1) in view of Chen (2006/0119184 A1).
Regarding Claim 2,
Cheng teaches the claimed subject matter in claim 1 and Cheng further teaches wherein the output circuit includes a capacitor (capacitor “Cbus”) configured to be coupled to the power conversion circuit (see fig.1, 10, L1, 20, 30, 40). 
Cheng does not explicitly disclose the output circuit includes a first capacitor and a second capacitor. 
Chen (fig.2), however, teaches the output circuit (940; two unlabeled capacitors, bridge Q3, Q4, L2, C3) similar to Cheng’s output circuit (Cbus, bridge 50, Lo, Co). Chen further teaches the output circuit includes a first capacitor (fig.2, see first top unlabeled capacitor) and a second capacitor (see bottom unlabeled capacitor). 
Thus, the combination teaches substituting Cheng’s output circuit including a capacitor with Chen’s output circuit including a first capacitor and a second capacitor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Cheng’s output circuit including a capacitor with Chen’s output circuit including a first capacitor and a second capacitor. The motivation would have been the simple substitution of known element (i.e. output circuit of Cheng) for another (i.e. output circuit of Chen) to obtain predictable results. See MPEP 2143(B). It is further noted that the output circuit topology including first and second capacitors are well-known and well-desired in the art.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (2019/0199126 A1) in view of Jiang et al. (6,501,194 B1).
Regarding Claim 3,
Cheng teaches the claimed subject matter in claim 1. Cheng does not explicitly disclose wherein the primary branch includes a third inductor, and the backup branch includes a fourth inductor, and wherein the third inductor is magnetically coupled to the fourth inductor.
Jiang (fig.2), however, teaches a backup power supply system (200) wherein the primary branch (210) includes a third inductor (“Pri1”) and the backup branch (230) includes a fourth inductor (“Pri2”), and wherein the third inductor (Pri1) is magnetically coupled to the fourth inductor (Pri1, see fig.2, Col.6, lines 1-6, the dotted lines indicate magnetic coupling between the inductors where Ls is magnetically coupled to L1 and similarly Pri1 is magnetically coupled to Pri2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Cheng to that of Jiang. The motivation would have been the obvious physical inclusion of components that are not electrically connected to any other components noting that the third inductor and the fourth inductor are not electrically connected/coupled to any of the defined components in claim 1. Thus, modifying Cheng with the physical inclusion of the third inductor in the primary branch portion (without being connected to any other component in the primary branch) and the physical inclusion of the fourth inductor (without being connected to any other component in the backup branch) would have been obvious and well-within the level of ordinary skill in the art since the claim does not sufficiently define how the third and fourth inductors are connected in their respective branch portions and how they are controlled/the technical effect they achieve.  
Regarding Claim 4,
The combination teaches the claimed subject matter in claim 3 and the combination further teaches wherein the second inductor is coupled to a first switching device (Cheng, fig.1, second inductor L2 coupled to switch S and Jiang, fig.2, L1 is coupled to switch S5), and wherein the fourth inductor is coupled to a second switching device (Jiang, fig.2, fourth inductor Pri2 coupled to second switching device S4).
Examiner Note: Claim 4 does merely recites the inductors are coupled to switching devices. The mere definition of a switching device coupled to an inductor is not sufficient to describe how the switching devices are being controlled and what technical effect is being achieved.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (2019/0199126 A1) in view of Dighrasker et al. (2012/0175958 A1).
Regarding Claim 14,
Cheng teaches the claimed subject matter in claim 13 and Cheng further teaches wherein the output circuit includes a capacitor (capacitor “Cbus”).
Cheng does not explicitly disclose the output circuit includes a first capacitor and a second capacitor. 
Dighrasker (fig.3A), however, teaches the output circuit (284, 286; two unlabeled capacitors and output inverter 120) includes a first capacitor (284) and a second capacitor (286). 
Thus, the combination teaches substituting Cheng’s output circuit including a capacitor with Dighrasker’s output circuit with a first capacitor and a second capacitor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Cheng’s output circuit including a capacitor with Dighrasker’s output circuit including a first capacitor and a second capacitor. The motivation would have been the simple substitution of one known element (i.e. output circuit of Cheng with a capacitor) for another (i.e. output circuit of Dighrasker’s with a first and second capacitors) to obtain predictable results. See MPEP 2143(B). It is further noted that the output circuit topology including first and second capacitors are well-known, well-desired in the art, and often implemented in UPS systems.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (2019/0199126 A1) in view of Dighrasker et al. (2012/0175958 A1) in further view of Parsekar et al. (2018/0287504 A1).
Regarding Claim 15,
Modified Cheng teaches the claimed subject matter in claim 14 and the combination further teaches means for charging the first capacitor (Cheng, fig.2B, fig.2D, pars [47, 49] and Dighrasker, fig.3A, par [29]; the combination teaches charging the first capacitor 284 during the positive cycle at positive DC bus 220 in normal mode of operation) and means for charging the second capacitor (Cheng, fig.2B, fig.2D, pars [47, 49] and Dighrasker, fig.3A, the combination teaches charging the second capacitor during the negative cycle at negative DC bus 222). 
The combination does not explicitly disclose that the first capacitor is being charged at a first rate different than second rate the second capacitor is being charged at. 
Parsekar (figs.1 and 3), however, teaches it is known in the art for the first capacitor (320) to be charged at a first rate that is different than the second rate at which the second capacitor (322) is being charged (par [53]; Although in the foregoing examples only one of the capacitors 320, 322 has been depicted as being charged at any one time, in alternate embodiments both the first capacitor 320 and the second capacitor 322 may be simultaneously charged at similar or different rates). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Parsekar. The motivation would have been with a finite number of options of charging the first and second capacitors- 1) charging the first and second capacitor at similar rates or; 2) charging the first and second capacitor at different rates- one of ordinary skill in the art would have selected the one that best fits their intended design and implementation. See MPEP 2143 (E).
Regarding Claim 16,
Modified Cheng teaches the claimed subject matter in claim 14 and the combination further teaches means for charging the first capacitor (Cheng, fig.2B, fig.2D, pars [47, 49] and Dighrasker, fig.3A, par [29]; the combination teaches charging the first capacitor 284 during the positive cycle at positive DC bus 220 in normal mode of operation) and the second capacitor (Cheng, fig.2B, fig.2D, pars [47, 49] and Dighrasker, fig.3A, the combination teaches charging the second capacitor during the negative cycle at negative DC bus 222). 
The combination does not explicitly disclose that the first capacitor and the second capacitor are charged simultaneously.
 Parsekar (figs.1 and 3), however, teaches it is known in the art for the first capacitor (320) and the second capacitor (322) to be charged simultaneously (par [53]; Although in the foregoing examples only one of the capacitors 320, 322 has been depicted as being charged at any one time, in alternate embodiments both the first capacitor 320 and the second capacitor 322 may be simultaneously charged at similar or different rates). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Parsekar. The motivation would have been with a finite number of options of charging the first and second capacitors- 1) charging the first and second capacitor simultaneously or; 2) charging the first and second capacitor at one at a time/separately- one of ordinary skill in the art would have selected the one that best fits their intended design and implementation. See MPEP 2143 (E).
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the informalities set forth in this office action and to include all of the limitations of the base claim and any intervening claims (claims 3 and 4).
With respect to dependent claim 5, the prior art of record, taken alone or in combination, does not teach the limitations “wherein the controller is further configured to control the first switching device to induce a voltage across the first inductor and discharge the first inductor to charge a first capacitor, and is configured to control the second switching device to induce a voltage across the third inductor and discharge the third inductor to charge a second capacitor.”
Claims 6-9 depend on claim 5 and therefore are indicated as allowable for similar reasons.
Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	With respect to claim 18, the prior art of record, taken alone or in combination does not explicitly disclose the primary branch portion includes a third inductor, and wherein the backup branch portion includes a fourth inductor magnetically coupled to the third inductor in addition to the processor controlling a first switching device coupled to the second inductor to induce a voltage across the first inductor, and controlling a second switching device coupled to the fourth inductor to induce a voltage across the third inductor to provide, by the first inductor and the third inductor, a first charging current to the first capacitor and a second charging current to the second capacitor.
	Claim 19 depends on claim 18 and therefore would be allowable if claim 18 is rewritten as suggested above to overcome the 112(b) rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836